DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information acquirer in claim 1, i.e. “means for acquiring information”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a drawing creation method and device for creating a drawing showing various features of a wire harness. This judicial exception is not integrated into a practical application because all of the recited steps can be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited use of and information acquirer (claim 1) and scanner or camera and computer (claim 4) are well-understood, routine, conventional activity.  See MPEP 2106.05(d)(II), specifically “Electronically scanning or extracting data from a physical document”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 4, last three lines, include the limitation “a drawing creator that is configured with a computer and that is configured to create the drawing reflecting a distance between the wire branch points and a length of each branch line, based on the information acquired by the information acquirer.” Para. [0073] reads, in part, “the control computer 203 functionally comprises a configuration identifier 207, a harness sketch creator 209, a harness board drawing creator 211, and an outputter 213.” Para. [0073] further reads, in part, “[t]he configuration identifier 207, the harness sketch creator 209 and the harness board drawing creator 211 correspond to a drawing creator.” The specification fails to include the algorithm or steps/procedure taken to perform the function of the drawing creator (i.e. to create the drawing reflecting a distance between the wire branch points and a length of each branch line, based on the information acquired by the information acquirer) with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification essentially limits the disclosure to two steps: acquiring information, and creating a drawing based on the information, without explaining how the drawing creator processes the acquired information and what steps are performed, to obtain the drawing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, whereas claim 4 is drawn to a device, claim 7 include process step limitations of using the device (e.g. “the information acquirer acquires information”). This limitation renders the claim indefinite because it is unclear whether infringement occurs when one creates a device capable of being used in this manner, or whether infringement occurs when the claimed actions are performed. See MPEP 2173.05(p)(II).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamzadeh (US5568269).
Jamzadeh discloses a drawing creation device comprising an information acquirer configured with a scanner (32) and a drawing creator that is configured with a computer (30; see col. 4, line 40) and configured to create a drawing based on information acquired by the information acquirer (see abstract). It should be noted that the content of the acquired information does not limit the structure of the device. The device is capable of scanning a document containing any information, including (1)-(5), and to create a drawing based on the scanned image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over RapidHarness (cited on 6/30/2020 IDS).
RapidHarness reads on the claims as follows:
Claim 1. A drawing creation method, comprising: 
creating a drawing (see time index 40:30) showing a wire harness, the wire harness being configured with wires bundled together, the wire harness comprising: 
wire branch points  (circles represents a branch points) where part of the wires branches off; and 
branch lines (44:30; see the branch lines extending from the branch points) each extending from an end of a corresponding wire to a corresponding wire branch point; and

the drawing reflecting a distance between the wire branch points (see “7 ft” and “1 ft” at 40:30) and a length of each branch line (see “1 ft” and “2 ft” for the right-most branch point, for example), based on information including following (1) to (3) and at least one of following (4) or (5): 
(1) a path of the wire harness (see drawing at 40:30) 
(2) a distance between path branch points (see “7 ft” and “1 ft” at 40:30) where the path branches; 
(3) a length (see “1 ft” and “2 ft” for the right-most branch point, for example) from 
(4) identification information of the connection target of the wire harness; 
(5) identification information of the connection target of each wire (such as C1m C2m C3, F1, QC1, QC2, P1).
Claim 2. The drawing creation method according to claim 1, wherein the branch lines branching off at a same wire branch point are shown shifted so as not to be superposed on each other in the drawing (see 40:30; the right-most branch point for example has two branch lines, shown not superposed).
Claim 5. 
Claim 6. 

RapidHarness discloses the claimed invention, except the drawn wire harness is not explicitly disclosed as being for a movable body, and does not include the length of each branch. However, it is known in the art to use wire harnesses in automobiles and airplanes for example. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to draw a wire harness for an automobile for example (in which case the drawing would be based on the intended path of the wire harness in the automobile). Further, the video is a tutorial on how to draw a wire harness, and therefore does not include the length of each branch. However, in creating a drawing of an actual wire harness to be manufactured, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to label the lengths of all branches, so as to convey the length of each branch to a person using the drawing to manufacture the harness for example.
Additionally, at 40:44 RapidHarness discloses printing the drawing, and at 40:53 RapidHarness discloses printing the wiring table. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a camera or scanner to make a digital copy of the drawing and wiring table, for example for archival or backup purposes, or if the file containing the drawing information is accidentally deleted from the corresponding storage location.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of RapidHarness and Marx (US4190890).
Regarding claim 3, RapidHarness renders obvious the drawing creation method claimed in claim 1, as discussed above. However, RapidHarness does not disclose wiring a wiring harness on the drawing. 
At 40:44 RapidHarness discloses printing the drawing.
Marx discloses in the background section of col. 1 that it is known to manufacture a wire harness, for example for an aircraft (i.e. movable body), and that it is known to dispose a wire harness drawing on a work board, the drawing showing each wire position and path, and to manufacture the wire harness on the work board by placing each wire in position.
In view of the teachings of RapidHarness and Marx, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufactur a wire harness using the process disclosed by Marx, using a drawing created and printed using the process of RapidHarness as discussed with respect to claim 1. One of ordinary skill in the art would have found it obvious to do so since Marx utilizes a wire harness drawing, and RapidHarness teaches a way to make a drawing of a wire harness, as a matter of applying a known technique to a known process, yielding predictable results.
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the claim interpretation, the rejection under 35 U.S.C. 101, the rejection under 35 U.S.C. 112(a) and 112(b), the amendment introduces new issues, as explained in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729